  Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 1 of 9 Page ID #:5284

                                                                                               REMAND / JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-10286-GW-SKx                                               Date      January 7, 2021
 Title             Jesus Aguinaga, et al. v. First Student, Inc., et al.




 Present: The Honorable            GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            Terri A. Hourigan
                 Deputy Clerk                          Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                       Todd F. Jackson                                        Benjamin A. Emmert
                       Randolph H. Pyle                                         Rod M. Fliegel
 PROCEEDINGS:                 TELEPHONIC HEARING ON PLAINTIFFS' MOTION TO REMAND
                              [10]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court GRANTS the motion to remand.




                                                                                                      :     14
                                                                  Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                    Page 1 of 1
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 2 of 9 Page ID #:5285




 Jesus Aguinaga et al v. First Student Inc. et al; Case No. 2:20-cv-10286-GW-(SKx)
 Tentative ruling on Motion to Remand



 I. Background
         Between 2009 and 2011, 24 separate plaintiffs filed 24 separate non-class action cases in
 state court against Defendants First Student, Inc., First Transit, Inc., HireRight, Inc., and
 HireRight Solutions, Inc. See Declaration of Hunter Pyle in Support of Plaintiffs’ Motion to
 Remand (“Pyle Decl.”), Docket No. 10-2, ¶ 6; Notice of Removal, Docket No. 1, at 3-6 (listing
 the 24 cases). Each case named fewer than 100 plaintiffs, and the 24 cases named a total of
 approximately 1,397 Plaintiffs. See Pyle Decl. ¶¶ 6-7. There are approximately 1,295 active
 Plaintiffs at this time, as 102 Plaintiffs were dismissed in 2013. See id. ¶ 7. In 2010 and 2012,
 the California Judicial Council coordinated the cases in the Los Angeles County Superior Court,
 under the title First Student Inc. Cases, JCCP 4624. See id. ¶ 10.1 On April 23, 2013, Plaintiffs
 filed the operative Consolidated Fourth Amended Complaint.                     See Consolidated Fourth
 Amended Complaint (“CFAC”), Pyle Decl. Exh. B.
         Plaintiffs sued Defendants for violations of California’s Investigative Consumer
 Reporting Agencies Act (“ICRAA”) (Cal. Civ. Code § 1786 et seq.) and California’s Unfair
 Competition Law (Cal. Bus. & Prof. Code § 17200 et seq.). See generally id. Plaintiffs are
 current or former employees of Defendants First Student, Inc. and First Transit, Inc. See id. ¶ 4.
 Defendant First Student, Inc. is a private contractor providing bus transportation services for
 students in various California school districts, and Defendant First Transit, Inc. is a private
 contractor providing bus transportation services throughout California.                See id. ¶¶ 15-16.
 Plaintiffs allege that Defendants First Student, Inc. and First Transit, Inc. (collectively, “First”)
 requested that Defendants HireRight, Inc. and HireRight Solutions, Inc. (collectively,
 “HireRight,” a consumer reporting agency) conduct background checks on Plaintiffs, and
 violated the ICRAA by not giving Plaintiffs proper notice or obtaining written authorization to
 run the background checks. See id. ¶¶ 2, 6. HireRight also purportedly violated the ICRAA by
 preparing the investigative consumer reports on Plaintiffs without receiving the required

         1
           See also July 15, 2010 Order Granting Petition for Coordination, Docket No. 1-5, Exh. 16 to
 Compendium of Documents; October 12, 2010 Order Granting Petition for Coordination of Add-On Lawsuits,
 Docket No. 1-8, Exh. 23 to Compendium of Documents; February 6, 2012 Order Granting Petition for Coordination
 of Add-On Lawsuits, Docket No. 1-10, Exh. 34 to Compendium of Documents.



                                                          1
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 3 of 9 Page ID #:5286




 certifications from First regarding each Plaintiff. See id. ¶¶ 3, 7. Plaintiffs’ complaint states that
 Defendants “are liable to each Plaintiff for a minimum of $10,000 per Defendant for each
 violation, as well as attorneys’ fees and costs, but in an amount not to exceed $75,000 including
 actual damages, statutory damages, punitive damages, interest, pro rata shares of attorneys’ fees,
 pro rata shares of costs, and any form of equitable relief.” See id. ¶ 8. Plaintiffs expressly
 stipulate in the complaint “that no Plaintiff’s claim for relief shall exceed $75,000.” See id. ¶
 109.
         This action has been litigated in state court for 11 years, during which the parties have
 exchanged individualized discovery on all Plaintiffs. See Joint Rule 26(f) Report, Docket No.
 13, at 2. Defendants have filed multiple dispositive and non-dispositive motions, which have
 gone through various appeals. See id. In 2014, the trial court granted Defendants’ motion for
 summary judgment.          See Docket No. 1-12, Exh. 56 to Compendium of Documents.                             The
 California Court of Appeal reversed, and in 2018 the California Supreme Court affirmed the
 Court of Appeal’s decision and remanded the action back to the Los Angeles County Superior
 Court. See Connor v. First Student, Inc., 5 Cal.5th 1026 (2018).
         The parties continued to litigate the case in 2019 and 2020. See Joint Rule 26(f) Report
 at 2. On October 2, 2020, the Superior Court issued a tentative ruling in Plaintiffs’ favor on five
 issues the parties had briefed. See Tentative Ruling on Briefing Re: Five Issues, Pyle Decl. Exh.
 D. Defendants then requested a continuance of the hearing on those issues. See Pyle Decl. ¶ 16.
 On November 10, 2020, before the rescheduled hearing, First removed the action to federal
 court, asserting that this Court has jurisdiction pursuant to the Class Action Fairness Act of 2005
 (“CAFA”), 28 U.S.C. § 1332(d). See Notice of Removal at 3; Pyle Decl. ¶ 18. HireRight has
 not joined First’s removal.2 See generally Notice of Removal; Docket.
         Before the Court now is Plaintiffs’ motion to remand this action to state court
 (“Motion”), filed on December 9, 2020. See Docket No. 10-1. First filed an opposition brief
 (“Opp’n”), see Docket No. 11, and Plaintiffs filed a reply brief (“Reply”). See Docket No. 12.
 II. Legal Standard
         Federal courts operate under the presumption that they do not have jurisdiction over
 state-law causes of action. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).
         2
             Plaintiffs’ counsel and HireRight reached a settlement agreement on November 6, 2020, which provides
 that all claims against HireRight will be stayed during the period required to effectuate the settlement and that any
 rulings on the merits of Plaintiffs’ claims will not bind HireRight. See Joint Rule 26(f) Report at 5-6.



                                                               2
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 4 of 9 Page ID #:5287




 The burden of establishing federal jurisdiction for purposes of removal is on the party seeking
 removal.     See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
 “[U]nder CAFA the burden of establishing removal jurisdiction remains, as before, on the
 proponent of federal jurisdiction.” Abrego Abrego v. The Dow Chemical Co., 443 F.3d 676, 685
 (9th Cir. 2006).
        CAFA provides that district courts have original jurisdiction over any class action in
 which: (1) the total amount in controversy exceeds $5,000,000, (2) any plaintiff class member is
 a citizen of a state different from any defendant, (3) the primary defendants are not states, state
 officials, or other government entities against whom the district court may be foreclosed from
 ordering relief, and (4) the number of plaintiffs in the class is at least 100. See 28 U.S.C. §§
 1332(d)(2), (d)(5). However, there is another provision of CAFA which seems to differentiate
 between situations where a case is directly filed in federal court with the plaintiff alleging those
 jurisdictional requirements (see, e.g., Aversano v. Santander Bank, N.A., 828 F. App’x 109 (3rd
 Cir. 2020)), and cases which consist of “mass actions” which are originally filed in state court
 and are removed to federal court by the defendant. Under CAFA, a “mass action” is “any civil
 action (except a civil action within the scope of section 1711(2)) in which monetary relief claims
 of 100 or more persons are proposed to be tried jointly on the ground that the plaintiffs’ claims
 involve common questions of law or fact, except that jurisdiction shall exist only over those
 plaintiffs whose claims in a mass action satisfy the jurisdictional amount requirements under [28
 U.S.C. § 1332(a)].” See 28 U.S.C. § 1332(d)(11)(B)(i). The jurisdictional amount referenced in
 § 1332(a) is “exceeds the sum or value of $75,000.” 28 U.S.C. § 1332(d)(11)(A) states that
 “[f]or purposes of this subsection and section 1453, a mass action shall be deemed to be a class
 action removable under paragraphs (2) through (10) if it otherwise meets the provisions of those
 paragraphs.” Thus, it has been held by certain courts of appeal (including the Ninth Circuit) that
 where a defendant seeks to remove a mass action from state court to federal court, at least one
 plaintiff class member’s claim must exceed $75,000. See, e.g., Robertson v. Exxon Mobil Corp.,
 814 F.3d 236, 239 (5th Cir. 2015) (“Because the party seeking removal bears the burden of
 establishing federal jurisdiction, we have held that a putative mass action removed under CAFA
 must be remanded if the defendants cannot establish that (1) the aggregate amount in controversy
 exceeds $5 million and (2) at least one plaintiff’s claim satisfies the $75,000 individual amount
 in controversy.”); Lowery v. Ala. Power Co., 483 F.3d 1184, 1203-07 (11th Cir. 2007); Abrego v.



                                                      3
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 5 of 9 Page ID #:5288




 Dow Chem. Co., 443 F.3d 676, 689 (9th Cir. 2006) (“Dow, however, has not established that
 even one plaintiff satisfies the $75,000 jurisdictional amount requirement of § 1332(a),
 applicable to mass actions by virtue of § 1332(d)(11)(B)(i). Although, as noted, we do not
 decide whether this case could go forward if only one or a few plaintiffs are within the category
 over whom ‘jurisdiction shall exist,’ we do conclude − as should be obvious − that the case
 cannot go forward unless there is at least one plaintiff whose claims can remain in federal
 court.”).
         When measuring the amount in controversy, a court must assume that the allegations of
 the complaint are true and that a jury will return a verdict for the plaintiff on all claims made in
 the complaint. See Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d
 993, 1001 (C.D. Cal. 2002). The amount in controversy requirement excludes only “interest and
 costs,” so attorneys’ fees can be included in the calculation. See Guglielmino v. McKee Foods
 Corp., 506 F.3d 696, 700 (9th Cir. 2007). “The ultimate inquiry is what amount is put ‘in
 controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo
 Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008); see also Rippee v. Boston
 Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005). A court may consider the contents of
 the removal petition and summary-judgment-type evidence relevant to the amount in controversy
 at the time of the removal. See Korn, 536 F. Supp. 2d at 1205. “Under this system, a defendant
 cannot establish removal jurisdiction by mere speculation and conjecture, with unreasonable
 assumptions.” See Ibarra v. Manheim Inv., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
 III. Discussion
         In order to remove this non-class action case to federal court as a mass action under
 CAFA, First must show, inter alia, that the total amount in controversy exceeds $5,000,000, and
 that at least one individual plaintiff seeks more than $75,000. See Abrego, 443 F.3d at 689.
 Plaintiffs argue that First cannot prove the $75,000 amount in controversy requirement is met for
 any Plaintiff. See Motion at 8.
         Plaintiffs stipulated to a damages cap of $75,000 per Plaintiff in the operative complaint,
 which states: “Plaintiffs hereby stipulate that no Plaintiff’s claim for relief shall exceed $75,000
 including actual damages, statutory damages, punitive damages, interest, pro rata shares of
 attorneys’ fees, pro rata shares of costs, and any form of equitable relief.” See CFAC ¶ 109.
 Plaintiffs were entitled to such a stipulation, as “federal courts permit individual plaintiffs, who



                                                      4
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 6 of 9 Page ID #:5289




 are the masters of their complaints, to avoid removal to federal court, and to obtain a remand to
 state court, by stipulating to amounts at issue that fall below the federal jurisdictional
 requirement.” See Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595 (2013) (citing St. Paul
 Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 294 (1938) (“If [a plaintiff] does not
 desire to try his case in the federal court he may resort to the expedient of suing for less than the
 jurisdictional amount, and though he would be justly entitled to more, the defendant cannot
 remove.”).
        In its Notice of Removal, First noted that the action originally was not removable in part
 because “Plaintiffs each represented that they were not seeking more than $75,000 per individual
 in damages.” See Notice of Removal ¶ 11; see also CFAC ¶¶ 8, 109. However, on October 15,
 2020, Plaintiffs’ counsel sent a letter stating that Plaintiffs may seek in excess of $140,000,000 in
 this action. See Notice of Removal ¶ 12. First reasoned that, because there were approximately
 1,296 Plaintiffs in the action and given the asserted possible recovery of $140,000,000, each
 Plaintiff potentially could recover $108,025, which exceeded $75,000. See id. Accordingly,
 First stated that “Plaintiffs now admit the amount in controversy has been met.” See id. First did
 not file the letter with its Notice of Removal or describe the letter’s context.
        Plaintiffs clarify in their motion to remand that the letter was a settlement communication
 they sent to First on October 15, 2020. See Motion at 10. Plaintiffs argue that contrary to First’s
 claims, the settlement communication did not indicate Plaintiffs may seek aggregate damages in
 excess of $140,000,000 in this action. See id. at 11; Pyle Decl. ¶¶ 20-21. Instead, the settlement
 communication proposed “to resolve the claims of 876 Plaintiffs for a total of $35,000,000, or
 approximately $39,900 per Plaintiff if the total were divided evenly.” See Motion at 10. “In
 doing so, Plaintiffs compared the proposed amount to a much higher hypothetical aggregate
 exposure First would face if found liable and required to pay statutory damages of $10,000 for
 each background check shown in the data. That is, Plaintiffs pointed out the mathematical fact
 that multiplying $10,000 by the number of known background checks results in approximately
 $140,000,000.” See id.
        Plaintiffs argue that the settlement communication “is not relevant to the amount in
 controversy because it does not allege that any individual Plaintiff is seeking more than
 $75,000,” and does not state or imply that Plaintiffs intend to deviate from the operative 2013
 complaint and stipulation to seek no more than $75,000 per Plaintiff. See id.; Pyle Decl. ¶ 20.



                                                       5
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 7 of 9 Page ID #:5290




 Further, in a November 25, 2020 letter to First’s counsel, Plaintiffs’ counsel “unequivocally
 disavowed, in writing, any reading of the settlement communication that suggests any Plaintiff is
 seeking more than $75,000.” See Motion at 10-11; Pyle Decl. ¶ 23, Exh. A (“Disavowal
 Letter”). The letter stated that Plaintiffs had been clear since at least April 23, 2013 that none of
 them sought damages in excess of $75,000 and further stated:
                Plaintiffs’ October 15, 2020 letter proposing to settle claims
                against First for $35,000,000 does not change that fact. Insofar as
                you read settlement puffery in a letter sent under settlement
                privilege differently, we unequivocally disavow that reading. The
                amount sought in the litigation is, and has been since Plaintiffs
                filed their Consolidated Fourth Amended Complaint (“CFAC”),
                limited to a maximum of $75,000 per Plaintiff.
 See Disavowal Letter at 1.
        The Court is inclined to agree with Plaintiffs that the $140,000,000 number in the
 October 15, 2020 settlement communication is not a reasonable estimate of Plaintiffs’ claims and
 therefore does not establish that any Plaintiff seeks more than $75,000. See Motion at 11; see
 also Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (“A settlement letter is relevant
 evidence of the amount in controversy if it appears to reflect a reasonable estimate of the
 plaintiff’s claim.”). Plaintiffs contend the figure “was a rhetorical statement of the result if the
 $10,000 statutory damages amount were applied to the raw number of background checks
 provided in discovery, which was included in the letter to support Plaintiffs’ position concerning
 the reasonableness of their much lower settlement proposal.” See Motion at 11. This is not a
 situation in which Plaintiffs have consistently maintained that they seek $140,000,000 in the
 aggregate or that any Plaintiff seeks more than $75,000. See, e.g., Cohn, 281 F.3d at 840
 (holding that the amount demanded in settlement letter was sufficient to establish the amount in
 controversy where plaintiff did not argue that the demand was not an honest assessment of
 damages and made no attempt to disavow his letter or offer contrary evidence, but rather made
 consistent statements in line with the demanded amount). Plaintiffs did not even make a demand
 for $140,000,000 or any other figure that would exceed a potential recovery of $75,000 per
 Plaintiff; they proposed a settlement of $35,000,000 for 876 Plaintiffs. See Motion at 10; Pyle
 Decl. ¶ 21.
        Once First removed the case, Plaintiffs disavowed any reading of the settlement
 communication as demanding more than $75,000 per Plaintiff and affirmed the stipulated



                                                      6
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 8 of 9 Page ID #:5291




 damages cap.      See Disavowal Letter.       The Court would find this disavowal of First’s
 interpretation sufficient to grant the motion to remand, as First has not provided other evidence
 that the amount in controversy per individual Plaintiff exceeds $75,000.            See Graybill v.
 Khudaverdian, No. SACV 15-01627-CJC (JCGx), 2015 WL 7295378, at *4 (C.D. Cal. Nov. 17,
 2015) (granting motion to remand where plaintiff disavowed settlement demand and affirmed
 that he sought the damages amount stated in the complaint, which fell below the requisite
 amount in controversy); Vitale v. Celadon Trucking Servs., Inc., No. CV16-8535 PSG (GJSx),
 2017 WL 626356, at *4 (C.D. Cal. Feb. 15, 2017) (finding that a mediation brief damages
 estimate did not represent a reasonable estimate in light of plaintiff’s disavowal, and remanding
 the case because defendant presented no additional evidence that the damages exceeded the
 jurisdictional threshold); Leon v. Gordon Trucking, Inc., 76 F. Supp. 3d 1055, 1071 (C.D. Cal.
 Dec. 31, 2014) (noting that courts “have held that where a plaintiff takes steps to disavow a
 damages estimate, the estimate, standing alone, is insufficient to show that the requisite amount
 is at issue” and finding a damages estimate insufficient to carry defendant’s burden in part
 because plaintiff disavowed its accuracy).
        Plaintiffs expressly stipulated to a damages cap of $75,000 per Plaintiff in the operative
 complaint, and have not amended the stipulation. See CFAC ¶ 109; Disavowal Letter at 1.
 Plaintiffs acknowledge that they are bound by this stipulation. See Pyle Decl. ¶ 19; see also
 Knowles, 568 U.S. at 595 (noting that federal courts permit individual plaintiffs to avoid removal
 by stipulating to amounts at issue that fall below the federal jurisdictional requirement, but that
 “the key characteristic about those stipulations is that they are legally binding on all plaintiffs”).
 Despite First’s arguments to the contrary, it therefore is not reasonable for First to rely on the
 $140,000,000 figure in calculating the amount in controversy, or to assume that any Plaintiff
 now seeks more than $75,000. See Opp’n at 8-9. The Court also is unpersuaded by First’s
 argument that Plaintiffs stated in their motion to remand “that at least some Plaintiffs may seek
 damages in excess of [$75,000].” See Opp’n at 9. The sentence First cites states that “First’s
 removal is also untimely because First could have determined six months ago that some
 Plaintiffs would have potential damages of more than $75,000 if the $75,000 cap on their claims
 were ignored.” See Motion at 7 (emphasis added). The footnote to that sentence states: “As will
 be noted throughout this brief, at no time since the stipulated $75,000 cap was pled in the CFAC
 has the cap been altered, removed, or lifted. While Plaintiffs argue, in an abundance of caution,



                                                       7
Case 2:20-cv-10286-GW-SK Document 16 Filed 01/07/21 Page 9 of 9 Page ID #:5292




 the alternative reasons for why remand is required, the cap remains and that cap is a sufficient
 basis, alone, for remand.” See id., n. 9. As such, Plaintiffs have unequivocally stated that they
 seek only $75,000 per Plaintiff, and have not “hedg[ed] that some individual may seek more
 while others may not.” See Opp’n at 9; Reply at 3 (“Plaintiffs have unequivocally affirmed and
 reaffirmed that the cap remains in place”).
         It appears the Court does not have jurisdiction over this action based on the amount in
 controversy per individual Plaintiff, and the Court therefore need not address Plaintiffs’
 alternative arguments for remand. Plaintiffs note that the parties have not filed the October 15,
 2020 settlement communication, but that Plaintiffs will do so if the Court wishes to review it.
 See Motion at 10, n.13. While the Court is inclined to grant the motion to remand, the Court first
 requests that Plaintiffs provide a copy of the settlement communication and would permit
 Plaintiffs to file it under seal.
 IV. Conclusion
         Based on the foregoing discussion, the Court would GRANT the motion to remand upon
 reviewing the October 15, 2020 settlement communication.




                                                     8
